—Judgment unanimously affirmed. Memorandum: Defendant’s conviction is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We reject defendant’s contention that County Court committed reversible error when it discharged a sworn juror. The record establishes that defendant consented to that discharge (see, People v Carbonaro, 162 AD2d 459, Iv denied 76 NY2d 891; see also, People v Joy, 206 AD2d 440, Iv denied 84 NY2d 869; People v Heredia, 196 AD2d 885, 886, Iv denied 82 NY2d 896).
Defendant further contends that the sentence of .life imprisonment without parole pursuant to Penal Law §§ 60.06 and 70.00 (5) and CPL 400.27 (1) violates the Due Process and Equal Protection Clauses of the State and Federal Constitutions. Because defendant never raised that constitutional challenge before the sentencing court, he failed to preserve it for our review (see, People v Iannelli, 69 NY2d 684, cert denied 482 US 914; People v Poole, 171 AD2d 1041, lv denied 78 NY2d 972). Finally, given the heinous nature of defendant’s crimes, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, D’Amico, J. — Murder, 1st Degree.) Present — Green, J. P., Lawton, Pigott, Jr., Hurlbutt and Callahan, JJ.